Exhibit 10.1

 

Director Appointment Agreement

 

This Director Appointment Agreement (“Agreement”) is entered into on November
25, 2014 to be effective as of November 21, 2014 (the “Effective Date”), by and
between Lilis Energy, Inc. a Nevada corporation (the “Company”), and G. Tyler
Runnels (“Director”).

 

WHEREAS, the Company and Director wish to retain Director’s services under the
terms set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the parties agree as follows:

 

1. Appointment: The Company has appointed Director as a director on the board of
directors (the “Board”) of the Company, and Director has accepted such position,
on the terms and conditions set forth below. Director’s authority shall be
consistent with that normally associated with and appropriate for such a
position.

 

2. Start Date: Director’s appointment to the Board was effective on the
Effective Date.

 

3. Cash Compensation: On a yearly basis, the Company shall pay to Director $1.00
in cash compensation as director’s fees.

 

4. Scope of Responsibilities. As an Director, subject to the terms of the
immediately following paragraph, Director shall be responsible for contributing
to the development and implementation of the Company’s strategic plan, locating
and reviewing prospective acquisition targets, overseeing the development plan
of acquired properties, and providing input on the Company’s development plan.
Director shall provide those services required of an Director under the
Company’s articles of incorporation and bylaws, as both may be amended from time
to time, and under the Nevada Revised Statutes, the federal securities laws and
other state and federal laws and regulations, as applicable; provided, however,
in the event of a conflict or inconsistency between this Agreement and any
governing document of the Company, the governing document of the Company shall
control. In performing such activities, Director will devote only such time as
he in his sole discretion deems necessary and appropriate.

 

Director for his own account and in collaboration with others is engaged in and
will continue to be engaged in oil and gas exploration, development and
production outside of the Company’s business. The Company expressly acknowledges
and agrees that if Director becomes aware of a business opportunity, he shall
have no affirmative duty to present or make such opportunity available to the
Company. Furthermore, in the event Director pursues an opportunity for his own
account or in collaboration with others, the Company shall not be entitled to
any interest in or profits from such property or otherwise claim any right or
damages resulting from Director’s pursuit of such opportunity.

 

The relationship between the parties shall be that of independent contracting
parties. The Board and the Company expressly acknowledge and agree that neither
shall have the right to direct Director with respect to the means or manner in
which he fulfills his obligations and responsibilities under this Agreement. The
Board and the Company are solely interested in the results obtained by Director
in connection with his performance of services required hereunder. Except as
specifically provided in this Agreement, the Company hereby waives any conflict
or potential conflict resulting from Director’s activities conducted apart from
the business of the Company.

 



1

 

 

5. Representations and Warranties. The Company represents and warrants to
Director that this Agreement has been duly authorized, executed and delivered by
the Company and, upon execution by Director, constitutes a legal, valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms.

 

6. Indemnity. The Company agrees that if Director is made a party to or is
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that Director is or was a trustee, director or officer of the Company or
any predecessor or successor to the Company or any of their affiliates or is or
was serving at the request of the Company, any predecessor or successor to the
Company or any of their affiliates as a trustee, director, officer, member,
employee or agent of another corporation or a partnership, joint venture,
limited liability company, trust or other enterprise, including, without
limitation, service with respect to employee benefit plans, whether or not the
basis of such Proceeding alleges action in an official capacity as a trustee,
director, officer, member, employee or agent while serving as a trustee,
director, officer, member, employee or agent, Director shall be indemnified and
held harmless by the Company to the fullest extent authorized by Nevada law, as
the same exists or may hereafter be amended, against all Costs (as defined
below) incurred or suffered by Director in connection therewith, and such
indemnification shall continue as to Director even if he has ceased to be an
officer, director, trustee or agent, or is no longer employed by the Company and
shall inure to the benefit of his heirs, executors and administrators. The
foregoing indemnity is contractual and will survive any adverse amendment to or
repeal of the bylaws or any other governing document of the Company.

 

(a) Costs. For purposes of this Section 6, the term “Costs” shall include,
without limitation unless deemed for cause, damages, losses, judgments,
liabilities, fines, penalties, excise taxes, settlements, and costs, attorneys’
fees, accountants’ fees, and disbursements and costs of attachment or similar
bonds, investigations, and any expenses of establishing a right to
indemnification under this Agreement.

 

(b) Enforcement. If a claim or request under this Section 6 is not paid by the
Company or on its behalf, within thirty (30) days after a written claim or
request has been received by the Company, Director may at any time thereafter
bring suit against the Company to recover the unpaid amount of the claim or
request and if successful in whole or in part, Director be entitled to be paid
also the expenses of prosecuting such suit. All obligations for indemnification
hereunder shall be subject to, and paid in accordance with, applicable Nevada
law.

 

(c) Payment of Costs. Costs incurred by Director in connection with any
Proceeding shall be paid by the Company within thirty (30) days notice of
Director’s request for such payment, provided that Director has delivered to the
Company written notification of (i) his agreement to reimburse the Company for
Costs with respect to which Director is not eligible for payment or
reimbursement, and (ii) a statement of his good faith belief that he has
satisfied the standard of conduct necessary for indemnification under this
Section 6.

 

(d) Insurance. The Company will maintain a Director’s and Officer’s Insurance
Policy naming Director as a covered party in amount deemed mutually sufficient
to the Company and Director.

 

7. Survival of Certain Provisions. The representations, warranties and covenants
and indemnity provisions contained in Sections 5 and 6 of this Agreement and the
Company’s obligation to pay or issue to Director, or to cause Director to vest
in, any compensation or compensatory awards earned pursuant hereto shall remain
operative and in full force and effect regardless of any completion or
termination of this Agreement and shall be binding upon, and shall inure to the
benefit of any successors, assigns, heirs and personal representatives of the
Company, the indemnified parties and any such person.

 





2

 

 

8. Notices. Notice given pursuant to any of the provisions of this Agreement
shall be in writing and shall be mailed or delivered (a) if to the Company, at
its offices at 1900 Grant Street, Suite 720, Denver Colorado 80203, attention
Chief Executive Officer, with a copy to Ron Levine, at his office at Davis
Graham and Stubbs, LLP, 1550 17th Street, Suite 500, Denver, CO 80202.

 

9. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

10. Third Party Beneficiaries. This Agreement has been and is made solely for
the benefit of the Parties hereto, and their respective successors and assigns,
and no other person shall acquire or have any right under or by virtue of this
Agreement.

 

11. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

12. Legal Fees. If any arbitration or litigation shall rise between the Company
and Director regarding any provision of this Agreement, the Company shall
reimburse Director for all legal fees and expenses incurred by him in connection
with such contest or dispute unless an unlawful act has preceded, but only if
Director substantially prevails in such action. Such reimbursement shall be made
as soon as practicable following the resolution of such contest or dispute
(whether or not appealed) to the extent the Company receives reasonable written
evidence of such fees and expenses.

 

13. Reimbursement of Expenses. Director shall be reimbursed by the Company for
all ordinary and necessary expenses incurred by Director in the performance of
his duties or otherwise in furtherance of the business of the Company, as well
as any expenses specified in this Agreement, in accordance with the policies of
the Company in effect from time to time. No reimbursement will be made later
than the close of the calendar year following the calendar year in which the
expense was incurred. Expenses eligible for payment or reimbursement in any one
taxable year shall not affect the amount of expenses eligible for payment or
reimbursement in any other taxable year, and the right to expense payment or
reimbursement shall not be subject to liquidation or exchange for any other
benefit.

 

14. Modification; Entire Agreement. No provisions of this Agreement may be
amended, modified, or waived unless such amendment or modification is agreed to
in writing signed by Director and by a duly authorized officer of the Company,
and such waiver is set forth in writing and signed by the party to be charged.
No waiver by either party hereto at any time of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. The respective rights and obligations of the
parties hereunder of this Agreement shall survive the termination of this
Agreement to the extent necessary for the intended preservation of such rights
and obligations. Except or otherwise provided in Section 8 herein, the validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Colorado without regard to its conflicts of law
principles.

 



3

 



 

15. Choice of Law, Jurisdiction and Venue. This Agreement shall be governed by,
construed, and enforced in accordance with the laws of the State of Colorado,
without regard to Colorado’s choice of law rules. Any and all actions, suits, or
judicial proceedings upon any claim arising from or relating to this Agreement,
subject to Section 8 herein, shall be instituted and maintained in the State of
Colorado. If it is judicially determined that either party may file an action,
suit or judicial proceeding in federal court, such action, suit or judicial
proceeding shall be in the Federal District Court for the District of Colorado.

 

The parties’ authorized representatives have executed this Agreement as of the
date above.

 

G. Tyler Runnels.   Lilis Energy, Inc.             By:         Abraham Mirman,  
    Chief Executive Officer

 

 

4



 

 

 

 

 

 

 

